COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DUNKAN THOMAS BOYCE,                                          No. 08-13-00321-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            366th District Court
                                               §
 THE STATE OF TEXAS,                                         of Colin County, Texas
                                               §
                       Appellee.                             (TC # 366-81420-2012)
                                               §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to delete the assessment of restitution. We further modify the Bill

of Costs to delete the line item for attorney’s fees. Because we are without jurisdiction to

address the Order to Withdraw Funds, we dismiss that part of the appeal. We therefore affirm

the judgment of the trial court as reformed.       This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.